Title: From George Washington to Colonel Elias Dayton, 6 August 1777
From: Washington, George
To: Dayton, Elias



Sir
Camp at Germantown [Pa.] 6th Augt 1777

You will perceive by the inclosed, which was wrote a few days ago, that you were ordered to halt, for the Reasons therein given. The letter, by Mistake of the Express, was carried up the Morris Town road, and as you were not to be heard of upon that Rout, it was brought back.
As we are under the same uncertainty as to the destination of the Fleet, that we were when the inclosed was wrote, you are to halt wherever this overtakes you, and let me know by Return of the Express where it is. You are, as before directed, to march to Peekskill upon receiving authentic intelligence that the Fleet have again arrived at the Hook or any where upon the Coast of New England. I am &ca.
